DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The IDS documents submitted 12/16/2019, 6/25/2020 and 12/16/2021 are acknowledged and have been considered.

Drawings
The drawings submitted 12/16/2019 are acknowledged and acceptable.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 2, 4-11 and 13-20 is/are rejected under 35 U.S.C. 102a1 as being anticipated by Blackburn et al. (U.S. Patent Application Publication 2004/0051010).

In regards to claim 1, Blackburn et al (henceforth referred to as Blackburn) disclose a support frame, comprising: 
a locking assembly including a first locking frame and a locking block.  Blackburn teaches a support frame including a locking means (“cross member”, item 17, includes  fixing means, “clamping plate”, item 35); 
and at least two support rods disposed on the first locking frame, the at least two support rods including at least one first support rod and at least one second support rod.  As illustrated in figure 4, the device of Blackburn includes two rods (items 13a/b) disposed in/on the locking frame (item 17), wherein the first locking frame is slidable relative to and along at least one of the support rods, and wherein the locking block is configured to be movable in a direction perpendicular to an axial direction of the second support rod and to press tightly on the second support rod, to lock the second support rod at a current location relative to an axial direction of the first support rod.  In a similar manner to the instant invention, Blackburn teaches rods that slide relative to the locking frame and also a locking block (clamping plate) that moves perpendicular to the sliding direction. 

In regards to claim 2, Blackburn disclose that the first locking frame is provided with at least one through hole, wherein the second support rod corresponds to the through hole one on one and penetrates the through hole.  Blackburn illustrates a locking clamp that includes through holes (items 33,34) with the support rods transitioning through;
wherein a wall of the through hole includes a through groove, wherein the locking block is located in the through groove, and is movable in a cross-sectional direction of the through hole relative to the first locking frame, and to lock at at least one location in the cross-sectional direction of the through hole, and wherein the locking block is configured to tightly press, together with the wall of the through hole opposite the through groove, the second support rod at the current location in the axial direction.  The clamping structure of the Blackburn invention (item 35) clamps or tightly presses against the rod(s) at a groove portion of the locking frame through hole as depicted in figure 5.

In regards to claim 4, Blackburn discloses that the locking block includes an arc shaped surface matching with a shape of a rod body of the second support rod.  As shown in figure 5, the clamp has a curved or arc shaped surface that engages with the curved or arc shaped surface of he rod(s).

In regards to claim 5, Blackburn discloses that the locking assembly includes a connecting member connecting between the locking block and the first locking frame,
wherein the connecting member is movable in a cross-sectional direction of the through hole relative to the first locking frame and is configured to lock at at least one location in the cross-sectional direction of the through hole, and
wherein the connecting member is configured to cause the locking block to move in the cross-sectional direction of the through hole and to tightly lock.  In figure 5 of Blackburn, a bolt (item 36) functions in the manner claimed to move the clamp into compression with the rod(s).

In regards to claim 6, Blackburn discloses that the connecting member includes a screw and a protrusion portion (the Blackburn invention includes a threaded bolt, item 36),
wherein the locking block and the first locking frame both include a through hole matching with the screw, and one of the through hole of the locking block and the through hole of the first locking frame is a threaded hole, the other one is a smooth hole, wherein the screw is configured to penetrate the through holes of the locking block and the first locking frame, to connect with threads of the threaded hole, and
wherein the protrusion portion is configured to abut against the smooth hole of the through holes of the locking block or the first locking frame.  The clamp and the frame include through holes for the bolt with the frame through hole being smooth and the clamp through hole including threads.

In regards to claim 7, Blackburn discloses a second support frame provided with at least one through hole,
wherein one of the first support rod and the second support rod is fixedly connected with the second locking frame, the other one is configured to penetrate the through hole to slidably connect with the second locking frame.  Blackburn teaches a second fixing means with clamp constructed similar to the first fixing means (clamp).

In regards to claim 8, Blackburn discloses that the support rod includes four support rods, and wherein the four support rods include two of the first support rods and two of the second support rods (items 13a/b and 14a/b).  

In regards to claim 9, Blackburn discloses that the second support rods are disposed between the two of the first support rods, or the first support rods are disposed between the two of the second support rods.  Note first two rods positioned between a second two rods (see figure 4).


In regards to claim 10, Blackburn teaches a stand assembly for an unmanned aerial vehicle (“UAV”).  Note that the support as shown in Blackburn is capable of being used for an unmanned aerial vehicle, comprising:
a support base.  The stand of Blackburn includes a base portion; and
a support frame including a locking assembly and at least two support rods and the locking assembly includes a first locking frame and a locking block.  Blackburn teaches a support frame including a locking means (“cross member”, item 17, includes  fixing means, “clamping plate”, item 35) and at least four rods that transition through the locking means (items 13a/b and 14a/b),
wherein the at least two support rods are disposed on the first locking frame, and include at least one first support rod and at least one second support rod (see figure 4),
wherein the first locking frame is slidable along and relative to at least one of the support rods.  The locking frame structure of the Blackburn invention slides relative to at least some of the rods as depicted,
wherein the locking block is configured to be movable in a direction perpendicular to an axial direction of the second support rod, to lock the second support rod at a current location relative to an axial direction of the first support rod.  In a similar manner to the instant invention, Blackburn teaches rods that slide relative to the locking frame and also a locking block (clamping plate) that moves perpendicular to the sliding direction, and
wherein at least one of the first support rod or the second support rod of the support frame is connected with the support base.  The rods of the Blackburn invention are connected to the base.

In regards to claim 11, Blackburn discloses that the first locking frame is provided with at least one through hole, and the second support rod corresponds to the through hole one on one and is configured to penetrate the through hole.  Blackburn illustrates a locking clamp that includes through holes (items 33,34) with the support rods transitioning through,
wherein a wall of the through hole is provided with a through groove,
wherein the locking block is located in the through groove,
wherein the locking block is movable in a cross-sectional direction of the through hole relative to the first locking frame and is configured to lock at at least one location in the cross- sectional direction of the through hole, and the locking block is configured to tightly press, together with the wall of the through hole opposite the through groove, the second support rod at the current location in the axial direction.  The clamping structure of the Blackburn invention (item 35) clamps or tightly presses against the rod(s) at a groove portion of the locking frame through hole as depicted in figure 5.

In regards to claim 13, Blackburn discloses that the locking block includes an arc shaped surface matching with a shape of a rod body of the second support rod.  As shown in figure 5, the clamp has a curved or arc shaped surface that engages with the curved or arc shaped surface of the rod(s).

In regards to claim 14, Blackburn discloses that the locking assembly includes a connecting member connecting between the locking block and the first locking frame,
wherein the connecting member is movable in a cross-sectional direction of the through hole relative to the first locking frame and is configured to lock at at least one location in the cross-sectional direction of the through hole, and
wherein the connecting member is configured to cause the locking block to move in the cross-sectional direction of the through hole and to lock tightly.  In figure 5 of Blackburn, a bolt (item 36) functions in the manner claimed to move the clamp into compression with the rod(s).

In regards to claim 15, Blackburn discloses that the connecting member includes a screw and a protrusion portion (the Blackburn invention includes a threaded bolt, item 36),
wherein the locking block and the first locking frame both include a through hole matching with the screw, and one of the through hole of the locking block and the through hole of the first locking frame is a threaded hole, the other one is a smooth hole, and the screw is configured to penetrate the through holes of the locking block and the first locking frame, to connect with threads of the threaded hole, and
wherein the protrusion portion is configured to abut against the smooth hole of the through holes of the locking block or the first locking frame.  The clamp and the frame include through holes for the bolt with the frame through hole being smooth and the clamp through hole including threads.

In regards to claim 16, Blackburn discloses a second support frame provided with at least one through hole, wherein one of the first support rod and the second support rod is fixedly connected with the second locking frame, the other one is configured to penetrate the through hole to slidably connect with the second locking frame.  Blackburn teaches a second fixing means with clamp constructed similar to the first fixing means (clamp).

In regards to claim 17, Blackburn discloses that the support rod includes four support rods, and wherein the four support rods include two of the first support rods and two of the second support rods (items 13a/b and 14a/b).

In regards to claim 18, Blackburn discloses that the second support rods are disposed between the two of the first support rods, or the first support rods are disposed between the two of the second support rods (see figure 4).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 3 and 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Blackburn et al. (U.S. Patent Application Publication 2004/0051010) in view of Conrad et al. (U.S. Patent 3,419,293).

In regards to claims 3 and 12, Blackburn fails to disclose a nylon sleeve tube having a variable diameter, or that the nylon sleeve tube is disposed in the through hole where the second support rod is located, and the locking block is configured to tightly press an outer side of the nylon sleeve tube, to tightly press the second support rod at the current location in the axial direction.  However, Conrad et al (henceforth referred to as Conrad) teaches a telescoping leg utilizing a nylon slip ring in/on the locking structure (item 1).  It would have been obvious to one of ordinary skill in the art at the time of Applicant’s invention to provide a sleeve around the rods of the Blackburn support structure at the locking portion as taught by Conrad, to provide a resistive compression fit.

Claims 19 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kim et al. (U.S. Patent 10,336,441) in view of Blackburn et al. (U.S. Patent Application Publication 2004/0051010).

In regards to claim 19, Kim et al (henceforth referred to as Kim) disclose an unmanned aerial vehicle (“UAV”), comprising:
an aircraft body; and a stand assembly including a support base and a support frame.  Kim teaches a UAV with a body and telescoping support structure including legs and a frame, Kim also teaches that the support frame includes a locking assembly and at least two support rods. Note that the two legs lock at different lengths, 
Kim fails to teach that the locking assembly includes a first locking frame and a locking block.  However, Blackburn teaches at figure 4, two rods (items 13a/b) disposed in/on the locking frame (item 17) and Blackburn teaches a support frame including a locking means (“cross member”, item 17, includes  fixing means, “clamping plate”, item 35).  It would have been obvious to one of ordinary skill in the art at the time of Applicant’s invention to utilize the support structure of Blackburn in place of the support structure of Kim, to allow for stronger and more versatile support, 
The Blackburn support structure teaches that the at least two support rods are disposed on the first locking frame.  As illustrated in figure 4, the device of Blackburn includes two rods (items 13a/b) disposed in/on the locking frame (item 17), 
wherein the first locking frame is slidable along and relative to at least one of the support rods.  In a similar manner to the instant invention, Blackburn teaches rods that slide relative to the locking frame, 
wherein the at least two support rods include at least one first support rod and at least one second support rod.  The device of Blackburn includes two parallel support rods, wherein the locking block is configured to be movable in a direction perpendicular to an axial direction of the second support rod and to press tightly on the second support rod, to lock the second support rod at a current location relative to an axial direction of the first support rod.  In a similar manner to the instant invention, Blackburn teaches rods that slide relative to the locking frame and also a locking block (clamping plate) that moves perpendicular to the sliding direction., 
wherein at least one of the first support rod or the second support rod of the support frame is connected with the support base, and wherein in the stand assembly, the support rod not connected with the support base is connected with the aircraft body.  Some of the rods of the Blackburn invention are connected to the base while the opposed rods are attached to the device supported.

In regards to claim 20, Kim as modified by Blackburn discloses that the first locking frame is provided with at least one through hole.  Blackburn illustrates a locking clamp that includes through holes (items 33,34) with the support rods transitioning through, wherein the second support rod corresponds to the through hole one on one and is configured to penetrate the through hole, wherein a wall of the through hole includes a through groove, wherein the locking block is located in the through groove, and is movable in a cross-sectional direction of the through hole relative to the first locking frame and is configured to lock at at least one location in the cross-sectional direction of the through hole, and wherein the locking block is configured to tightly press, together with the wall of the through hole opposite the through groove, the second support rod at the current location in the axial direction.  The clamping structure of the Blackburn invention (item 35) clamps or tightly presses against the rod(s) at a groove portion of the locking frame through hole as depicted in figure 5. 

Summary/Conclusion
Claims 1-20 are rejected.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to BENJAMIN P LEE whose telephone number is (571)272-8968.  The examiner can normally be reached between the hours of 8:30am and 5:00pm on Monday through Friday.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Troy Chambers can be reached on 571-272-6874.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.  Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/BENJAMIN P LEE/Primary Examiner, Art Unit 3641